Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 12/21/2021. Claims 1, 2, and 4-6 are pending for examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1) and Yoshikawa (US 2015/0013865 A1).
Regarding claim 1, Osawa teaches a tire (Para. [0012]) including, in a tread surface of the tire (Fig. 1, Ref. Num. 2), a plurality of land portions (Fig. 1, Ref. Num. 4, 7, 8, 9) divided by a plurality of circumferential grooves (Fig. 1, Ref. Num. 3, 5, 6) and tread 5edges (Fig. 1, Ref. Num. Te) extending along a tire circumferential direction, wherein a first intermediate land portion (Fig. 1, Ref. Num. 4, 8) of most vehicle-installed outside among intermediate land portions (either of the land portions 8 could be the most vehicle-installed outside among the intermediate land portions as the tire could be installed on the car facing either direction) divided only by the plurality of circumferential grooves includes a plurality  of sipes (Fig. 1, Ref. Num. 14, 14b, 14a) extending in a tire width direction where the plurality of sipes comprise first sipes (Fig. 1, Ref. Num. 14a) that communicates with the 10circumferential groove adjacent to a vehicle-installed outside of the first intermediate land portion (Fig. 1, Ref. Num. 5), and terminates in the first intermediate land portion, and second sipes (Fig. 1, Ref. Num. 14b) that communicates with the circumferential groove adjacent to a vehicle-installed inside of the first intermediate land portion 
In an analogous art, Murata teaches a tire with sipes in an intermediate land area (Fig. 1, Ref. Num. 6) where there is an outside sipe (first sipe) (Fig. 2, Ref. Num. S3) and an inside sipe (second sipe) (Fig. 2, Ref. Num. S2) that both terminate in the land area where the outside sipe has a wider width than the inside sipe (Para. [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa with Murata in order to have the width of the outside sipes (first sipes) be larger than the width of the inside sipes (second sipes). This modification will allow the rigidity of the rib to be higher on the outside which will increase cornering power at low load (Para. [0095]). However, neither Osawa nor Murata teach that the sipes contain a vertical portion and an amplitude portion.
In an analogous art, Yoshikawa teaches sipes (Fig. 1, Ref. Num. 6) that can be formed to terminate within the land area (Para. [0059]) that have a vertical cross-section that contains a vertical portion (Fig. 3, Ref. Num. 10) and an amplitude portion (Fig. 3, Ref. Num. 11) that is continuous with the vertical portion and has a first inclined portion (Fig. 3, Ref. Num. 14) that is inclined to one side of a normal direction line via a first bent portion (Fig. 3, Ref. Num. D/4), a second inclined portion (Fig. 3, Ref. Num. 12) that is inclined to another side of a normal direction line via a second bent portion (Fig. 3, Ref. Num. Q1), and a third inclined portion (Fig. 3, Ref. Num. 13) that is inclined to one side of a normal direction line via a third bent portion (Fig. 3, Ref. Num. P).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa and Murata with Yoshikawa in order to form the vertical cross-section of the first and second sipe out of a vertical portion and an amplitude portion that contains three inclined portions. This modification will suppress the leaning of the land portion due to the faces mutually contacting during rolling (Yoshikawa; Para. [0069]).
3) is from 10° to 40° (Para. [0034]) and that the angle of the second sipe to the tire radial direction (Fig. 1, Ref. Num. θ4) is from 10° to 50° (Para. [0038]). In order to find the angle of the sipes to the tire circumferential you subtract the given angles from 90°, which gives the first sipe an angle of 50° to 80° and the second sipe an angle of 40° to 80°. Osawa does not expressly disclose that the angle of the first sipe is larger than the angle of the second sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of the first sipe as larger than the angle of the second sipe since Osawa discloses the angle of the first sipe as 50° to 80° (Para. [0034]) and the angle of the second sipe as 40° to 80° (Para. [0038])), said range overlapping the claimed range.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1) and Yoshikawa (US 2015/0013865 A1) as applied to claim 1 above, and further in view of Tsunekawa (JP 2015134580 A, English Machine Translation provided in previous Office Action).
Regarding claim 4, Osawa in view of Murata and Yoshikawa does not teach that a first chamfered portion provided around the first sipes.
In an analogous art, Tsunekawa teaches isolated sipes (Fig. 1, Ref. Num. 12a) in intermediate land portions (Fig. 1, Ref. Num. 32) where the width of the chamfered portion (Fig. 2, Ref. Num. L1) is 0.5 mm to 3.0 mm (Para. [0023]) and the width of the sipe (Fig. 2, Ref. Num. L2) is 0.3 mm to 2.0 mm (Para. [0023]) and where the width of the chamfered portion is larger on the outside of the tire than the inside due to the chamfer being rounded at the inside end (Fig. 1, Ref. Num. 12a). Tsunekawa does not expressly disclose that the width of the chamfered portion is wider than the width of the sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the chamfered portion as larger than the width of the sipe since Tsunekawa discloses the width of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata and Yoshikawa with Tsunekawa in order to add chamfers around the first sipes that have a round end. This modification will improve the drainage performance while increasing dry steering performance (Para. [0022]).
Regarding claim 5, Osawa in view of Murata and Yoshikawa does not teach that a second chamfered portion is provided around the second sipes and terminates in an arc shape.
In an analogous art, Tsunekawa teaches isolated sipes (Fig. 1, Ref. Num. 12a) in intermediate land portions (Fig. 1, Ref. Num. 32) where the width of the chamfered portion (Fig. 2, Ref. Num. L1) is 0.5 mm to 3.0 mm (Para. [0023]) and the width of the sipe (Fig. 2, Ref. Num. L2) is 0.3 mm to 2.0 mm (Para. [0023]) and where the chamfered portion terminating section comprises an arc (Fig. 1, Ref. Num. 12a). Tsunekawa does not expressly disclose that the width of the chamfered portion is wider than the width of the sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the chamfered portion as larger than the width of the sipe since Tsunekawa discloses the width of the chamfered portion as 0.5 mm to 3.0 mm (Para. [0023]) and the width of the sipe as 0.3 mm to 2.0 mm (Para. [0023]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata and Yoshikawa with Tsunekawa in order to add chamfers around the second sipe that have a round end. This modification will improve the drainage performance while increasing dry steering performance (Para. [0022]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1) and Yoshikawa (US 2015/0013865 A1) as applied to claim 1 above, and further in view of Ota (JP 2012116410 A, English Machine Translation provided in previous Office Action).
Regarding claim 6, Osawa in view of Murata and Yoshikawa teaches that there is a region in which the first sipes and the second sipes are not present that is continuous in the tire circumferential direction (Fig. 1, Ref. Num. 14a, 14b, center region of thread in between the sipes on opposite sides of the land portion). However, Osawa in view of Murata and Yoshikawa does not teach that the land portion has a protruding shape that contains a first and a second arc.
In an analogous art, Ota teaches a land area that protrudes outwardly a tire radial direction (Fig. 3) that includes a first arc located at center of the land area (Fig. 3, Ref. Num. R1) and second arcs that located at both ends of the land area (Fig. 3, Ref. Num. R2) where the second arcs have a radius of curvature that is smaller than the radius of curvature of the first arc (Para. [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata and Yoshikawa with Ota in order to have the intermediate land area be made of a first and two second arcs where the radius of curvature of the second arcs is smaller than the radius of curvature of the first arc. This modification will lower the contact pressure of the arcs which will suppress uneven wear (Para. [0033]). Since the first arc of Ota is in the center of the land area and encompasses the majority of the width (Para. [0038]), the modified Osawa with the arcs from Ota will have the region where neither of the sipes are present be located in a region corresponding to the first arc.
Response to Arguments
Applicant’s amendments have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/05/2021. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749